State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: March 10, 2016                    106698
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK,
                    Respondent,
      v                                     MEMORANDUM AND ORDER

TERRY L. CHERRY,
                    Appellant.
________________________________


Calendar Date:   January 19, 2016

Before:   Peters, P.J., McCarthy, Garry and Rose, JJ.

                             __________


     Henry C. Meier, Delmar, for appellant.

      D. Holley Carnright, District Attorney, Kingston (Joan
Gudesblatt Lamb of counsel), for respondent.

                             __________


      Appeal from a judgment of the County Court of Ulster County
(Williams, J.), rendered March 11, 2014, convicting defendant
upon his plea of guilty of the crime of criminal possession of a
controlled substance in the fourth degree.

      Defendant waived indictment and pleaded guilty to criminal
possession of a controlled substance in the fourth degree as
charged in a superior court information, which satisfied other
drug-related felony charges and Vehicle and Traffic Law
violations. Pursuant to the plea agreement, defendant waived his
right to appeal during the plea allocution and signed a written
appeal waiver in open court that counsel indicated he had
reviewed with him. Defendant admitted his predicate felony
conviction and County Court imposed the agreed-upon prison
sentence of five years followed by three years of postrelease
supervision. This appeal followed.
                              -2-                  106698

      Appellate counsel seeks to be relieved of his assignment of
representing defendant on the ground that there are no
nonfrivolous issues to be raised on appeal. Based upon our
review of the record, we agree. Accordingly, the judgment of
conviction is affirmed and leave to withdraw is granted (see
People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650
[1986]; see generally People v Stokes, 95 NY2d 633 [2001]).

     Peters, P.J., McCarthy, Garry and Rose, JJ., concur.



      ORDERED that the judgment is affirmed, and application to
be relieved of assignment granted.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court